Per Curiam.

The complaint, giving its various allegations their apparent intendment, would seem to allege, in substance, that plaintiffs were the owners of a certain house and lot situated in the city of New York, and that they employed brokers, including the defendant Haas, to sell it for $40,000; that Haas procured Leslie and Doris Tillott to purchase the property, and the purchasers were willing to pay as high as $41,000, but that Haas falsely represented to plaintiffs that he could get no more than $35,000 for the property; that the codefendants, including the defendant-respondent 11 West Fordham Road Corporation, knowing the facts, entered into a scheme and plan to defraud the plaintiffs and to aid Haas in breaching his duty by arranging and consummating an intermediate sale to 11 West Fordham Road Corporation for $35,000 and an immediate resale to the Tillotts for $41,000; and that 11 West Fordham Road Corporation took title as part of the plan, concealed its participation as an intermediate purchaser and knowingly permitted the false representation to be made that it was the sole buyer procured by the broker.
We think that these facts sufficiently allege a cause of action against the defendant-respondent 11 West Fordham Corporation, and the complaint against it should not have been dismissed.
The order appealed from should be reversed, with $20 costs and disbursements, and the motion to dismiss the complaint denied.